DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7 and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claims 1 and 26, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 6,600,199.  The improvement comprises the second region of the integrated circuit containing a transistor formed from gallium-nitride material, the composition of the gallium-nitride material being different than the first semiconductor material of the first base elemental composition and the substrate.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 6,600,199.  The improvement comprises planarizing the electrically-insulting material and removing a portion of the backside of the wafer to expose the electrically-insulting material.
	
Response to Arguments
Applicant’s arguments, submitted on 2/12/21, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 24, 2021



/HSIEN MING LEE/